Title: To James Madison from the Governor of Virginia, 4 June 1790
From: Governor of Virginia,Randolph, Beverley
To: Madison, James


Sir
Richmond June 4th. 1790.
Your favour of the 25th. of May inclosing a resolution of both Houses of Congress, on the subject of Arrears due to the Virginia Line, has been recieved. So soon as the Resolution shall be officially communicated to me, you may be assured that the Executive, will take every possible step to prevent impositions upon the claimants.
I have lately received a letter from Colonel Davis, inclosing a report from two of the Commissioners, appointed to settle the Accounts, of the individual States, with the United States; made in consequence of an order of the House of Representitives, directing them to report the amount of the Claims of the several States. This Paper discovers such a Temper in the Judges as does not inspire us with confidence that their Judgments will be grounded upon Strict Principles of equity. Although their conduct on this occasion has not met with the countenance of the House of Representitives, we are uncertain whether that honorable Body, disapproved it, merely as not complying with their requisition, or that they were dissatisfied with it, as conveying improper Reflections upon this State, and her agents. If there be no impropriety in it I should be much obliged to you to communicate to me the sentiments of the members who Spoke on the subject. I confess I was the more surprized at this report when I saw a fair Statement of the Claims of Virginia against the United States to a very large amount, which Statement I conceive must have been known to the Commissioners. We are rejoiced to hear of the Presidents recovery. I am respectfully Yr. Obdt. Servt.
Beverley Randolph
